 



Exhibit 10.2

AMENDED
AMERICAN STATES WATER COMPANY
2000 STOCK INCENTIVE PLAN

(Amended May 17, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.    
THE PLAN
    1     1.1    
Purpose
    1   1.2    
Administration and Authorization; Power and Procedure
    1   1.3    
Participation
    2   1.4    
Shares Available for Awards; Share Limits
    2   1.5    
Grant of Awards
    2   1.6    
Award Period
    2   1.7    
Limitations on Exercise and Vesting of Awards
    3   1.8    
Acceptance of Notes to Finance Exercise
    3   1.9    
No Transferability; Limited Exception to Transfer Restrictions
    3     2.    
OPTIONS
    4     2.1    
Grants
    4   2.2    
Option Price
    4   2.3    
Limitations on Grant and Terms of Incentive Stock Options
    4   2.4    
Limits on 10% Holders
    5   2.5    
Option Repricing/Cancellation and Regrant/Waiver
    5   2.6    
Effects of Termination of Employment; Termination of Subsidiary Status;
Discretionary Provisions.
    5     3.    
RESTRICTED STOCK AWARDS
    6     3.1    
Grants
    6   3.2    
Restrictions
    6   3.3    
Return to the Corporation
    6     4.    
OTHER PROVISIONS
    7     4.1    
Rights of Eligible Employees, Participants and Beneficiaries
    7   4.2    
Adjustments; Acceleration
    7   4.3    
Effect of Termination of Service on Awards
    9   4.4    
Compliance with Laws
    9   4.5    
Tax Matters
    9   4.6    
Plan Amendment, Termination and Suspension
    9   4.7    
Privileges of Stock Ownership
    10   4.8    
Effective Date of the Plan
    10   4.9    
Term of the Plan
    10   4.10    
Governing Law/Construction/Severability
    10   4.11    
Captions
    11   4.12    
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation.
    11   4.13    
Non-Exclusivity of Plan
    11   4.14    
No Corporate Action Restriction
    11   4.15    
Other Company Benefit and Compensation Program
    11     5.    
DEFINITIONS
    11     5.1    
Definitions
    11  

ii



--------------------------------------------------------------------------------



 



AMERICAN STATES WATER COMPANY
2000 STOCK INCENTIVE PLAN

SECTION 1. THE PLAN

     1.1 Purpose

The purpose of this Plan is to promote the success of the Company by providing
an additional means through the grant of Awards to attract, motivate, retain and
reward key employees, including officers, whether or not directors, of the
Company with awards and incentives for high levels of individual performance and
improved financial performance of the Company. “Corporation” means American
States Water Company and “Company” means the Corporation and its Subsidiaries,
collectively. These terms and other capitalized terms are defined in Article 5.

     1.2 Administration and Authorization; Power and Procedure.

          (a) Committee. This Plan shall be administered by and all Awards to
Eligible Employees shall be authorized by the Committee. Action of the Committee
with respect to the administration of this Plan shall be taken pursuant to a
majority vote or by written consent of its members.

          (b) Plan Awards; Interpretation; Powers of Committee. Subject to the
express provisions of this Plan, the Committee shall have the authority:

     (i) to determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Employees who will receive an Award;

     (ii) to grant Awards to Eligible Employees, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards shall become
exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion of
such Awards;

     (iii) to approve the forms of Award Agreements (which need not be identical
either as to type of award or among Participants);

     (iv) to construe and interpret this Plan and any agreements defining the
rights and obligations of the Company and Participants under this Plan, further
define the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan;

     (v) to cancel, modify, or waive the Corporation’s rights with respect to,
or modify, discontinue, suspend, or terminate any or all outstanding Awards held
by Eligible Employees, subject to any required consent under Section 4.6;

     (vi) to accelerate or extend the exercisability or extend the term of any
or all such outstanding Awards within the maximum ten-year term of Awards under
Section 1.6; and

     (vii) to make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

          (c) Binding Determinations/Liability Limitation. Any action taken by,
or inaction of, the Corporation, any Subsidiary, the Board or the Committee
relating or pursuant to this Plan and within its authority hereunder or under
applicable law shall be within the absolute discretion of that entity or body
and shall be conclusive and binding upon all persons. Neither the Board nor any
Committee, nor any member thereof or person acting at the direction thereof,
shall be liable for any act, omission,

3



--------------------------------------------------------------------------------



 



interpretation, construction or determination made in good faith in connection
with this Plan (or any Award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time.

          (d) Reliance on Experts. In making any determination or in taking or
not taking any action under this Plan, the Committee or the Board, as the case
may be, may obtain and may rely upon the advice of experts, including
professional advisors to the Corporation. No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted in good faith.

          (e) Delegation. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company.

     1.3 Participation

Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Employees. An Eligible Employee who has been granted
an Award may, if otherwise eligible, be granted additional Awards if the
Committee shall so determine.

     1.4 Shares Available for Awards; Share Limits.

          (a) Shares Available. Subject to the provisions of Section 4.2, the
capital stock that may be delivered under this Plan shall be shares of the
Corporation’s authorized but unissued Common Stock. The shares may be delivered
for any lawful consideration.

          (b) Share Limits. The maximum number of shares of Common Stock that
may be delivered pursuant to Awards granted to Eligible Employees under this
Plan shall not exceed 1,050,000 shares (the “Share Limit”). The maximum number
of shares of Common Stock that may be delivered pursuant to options qualified as
Incentive Stock Options granted under this Plan is 187,500 shares. The maximum
number of shares subject to those options that are granted during any calendar
year to any individual shall be limited to 50,000 and the maximum individual
limit on the number of shares in the aggregate subject to all Awards that during
any calendar year are granted under this Plan shall be 50,000. Each of the four
foregoing numerical limits shall be subject to adjustment as contemplated by
this Section 1.4 and Section 4.2.

          (c) Share Reservation; Replenishment and Reissue of Unvested Awards.
No Award may be granted under this Plan unless, on the date of grant, the sum of
(i) the maximum number of shares issuable at any time pursuant to such Award,
plus (ii) the number of shares that have previously been issued pursuant to
Awards granted under this Plan, other than reacquired shares available for
reissue consistent with any applicable legal limitations, plus (iii) the maximum
number of shares that may be issued at any time after such date of grant
pursuant to Awards that are outstanding on such date, does not exceed the Share
Limit. Shares that are subject to or underlie Awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan, as well as reacquired
shares, shall again, except to the extent prohibited by law, be available for
subsequent Awards under the Plan. Except as limited by law, if an Award is or
may be settled only in cash, such Award need not be counted against any of the
limits under this Section 1.4.

     1.5 Grant of Awards. Subject to the express provisions of this Plan, the
Committee shall determine the number of shares of Common Stock subject to each
Award and the price (if any) to be paid for the shares or the Award. Each Award
shall be evidenced by an Award Agreement signed by the Corporation and, if
required by the Committee, by the Participant. The Award Agreement shall set
forth the material terms and conditions of the Award established by the
Committee consistent with the specific provisions of this Plan.

4



--------------------------------------------------------------------------------



 



     1.6 Award Period. Each Award and all executory rights or obligations under
the related Award Agreement shall expire on such date (if any) as shall be
determined by the Committee, but in the case of Options or other rights to
acquire Common Stock not later than ten (10) years after the Award Date.

     1.7 Limitations on Exercise and Vesting of Awards.

          (a) Provisions for Exercise. Unless the Committee otherwise expressly
provides, no Award shall be exercisable or shall vest until at least six months
after the initial Award Date, and once exercisable an Award shall remain
exercisable until the expiration or earlier termination of the Award.

          (b) Procedure. Any exercisable Award shall be deemed to be exercised
when the Corporate Secretary of the Corporation receives written notice of such
exercise from the Participant, together with any required payment made in
accordance with Section 2.2.

          (c) Fractional Shares/Minimum Issue. Fractional share interests shall
be disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Employees that cash, other securities, or other property
will be paid or transferred in lieu of any fractional share interests. No fewer
than 100 shares may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.

     1.8 Acceptance of Notes to Finance Exercise.

          (a) The Corporation may, with the Committee’s approval, accept one or
more notes from any Eligible Employee in connection with the exercise or receipt
of any outstanding Award; provided that any such note shall be subject to the
following terms and conditions:

          (b) The principal of the note shall not exceed the amount required to
be paid to the Corporation upon the exercise or receipt of one or more Awards
under the Plan and the note shall be delivered directly to the Corporation in
consideration of such exercise or receipt.

          (c) The initial term of the note shall be determined by the Committee;
provided that the term of the note, including extensions, shall not exceed a
period of five years.

          (d) The note shall provide for full recourse to the Participant and
shall bear interest at a rate determined by the Committee but not less than the
interest rate necessary to avoid the imputation of interest under the Code.

          (e) If the employment of the Participant terminates, the unpaid
principal balance of the note shall become due and payable on the 10th business
day after such termination; provided, however, that if a sale of such shares
would cause such Participant to incur liability under Section 16(b) of the
Exchange Act, the unpaid balance shall become due and payable on the 10th
business day after the first day on which a sale of such shares could have been
made without incurring such liability assuming for these purposes that there are
no other transactions (or deemed transactions in securities of this Corporation)
by the Participant subsequent to such termination.

          (f) If required by the Committee or by applicable law, the note shall
be secured by a pledge of any shares or rights financed thereby in compliance
with applicable law.

          (g) The terms, repayment provisions, and collateral release provisions
of the note and the pledge securing the note shall conform with applicable rules
and regulations of the Federal Reserve Board as then in effect.

     1.9 No Transferability; Limited Exception to Transfer Restrictions.

          (a) Limit On Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 1.9, by applicable law and by the
Award Agreement, as the same may be amended, (i) all Awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,

5



--------------------------------------------------------------------------------



 



alienation, assignment, pledge, encumbrance or charge; Awards shall be exercised
only by the Participant; and (ii) amounts payable or shares issuable pursuant to
an Award shall be delivered only to (or for the account of) the Participant.

          (b) Exceptions. The Committee may permit Awards to be exercised by and
paid only to certain persons or entities related to the Participant, including
but not limited to members of the Participant’s immediate family, or trusts or
other entities whose beneficiaries or beneficial owners are members of the
Participant’s immediate family, pursuant to such conditions and procedures as
the Committee may establish. Any permitted transfer shall be subject to the
condition that the Committee receive evidence satisfactory to it that the
transfer is being made for essentially estate and/or tax planning purposes on a
gratuitous or donative basis and without consideration (other than nominal
consideration or in exchange for an interest in a qualified transferee).
Notwithstanding the foregoing or anything to contrary in Section 1.9(c), ISOs
and Restricted Stock Awards shall be subject to any and all additional transfer
restrictions under the Code.

          (c) Further Exceptions to Limits On Transfer. The exercise and
transfer restrictions in Section 1.9(a) shall not apply to:

     (i) transfers to the Corporation,

     (ii) the designation of a beneficiary to receive benefits in the event of
the Participant’s death or, if the Participant has died, transfers to or
exercise by the Participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

     (iii) transfers pursuant to a QDRO order if approved or ratified by the
Committee,

     if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by his or her legal representative, or

     (iv) the authorization by the Committee of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Committee.

SECTION 2. OPTIONS.

     2.1 Grants.

One or more Options may be granted under this Article to any Eligible Employee.
Each Option granted shall be designated in the applicable Award Agreement, by
the Committee as either an Incentive Stock Option, subject to Section 2.3, or a
Non-Qualified Stock Option.

     2.2 Option Price.

          (a) Pricing Limits. The purchase price per share of the Common Stock
covered by each Option shall be determined by the Committee at the time of the
Award, but shall not be less than 100% (110% in the case of an ISO granted to a
Participant described in Section 2.4) of the Fair Market Value of the Common
Stock on the date of grant.

          (b) Payment Provisions. The purchase price of any shares purchased on
exercise of an Option granted under this Article shall be paid in full at the
time of each purchase in one or a combination of the following methods: (i) in
cash or by electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) if authorized by the Committee or specified in the applicable
Award Agreement, by a promissory note of the Participant consistent with the
requirements of Section 1.8; (iv) by notice and third party payment in such
manner as may be authorized by the Committee; or (v) by the delivery of shares
of Common Stock of the Corporation already owned by the Participant, provided,
however, that the

6



--------------------------------------------------------------------------------



 



Committee may in its absolute discretion limit the Participant’s ability to
exercise an Award by delivering such shares, and provided further that any
shares delivered which were initially acquired upon exercise of a stock option
must have been owned by the Participant at least six months as of the date of
delivery. Shares of Common Stock used to satisfy the exercise price of an Option
shall be valued at their Fair Market Value on the date of exercise.

     2.3 Limitations on Grant and Terms of Incentive Stock Options.

          (a) $100,000 Limit. To the extent that the aggregate “Fair Market
Value” of stock with respect to which incentive stock options first become
exercisable by a Participant in any calendar year exceeds $100,000, taking into
account both Common Stock subject to Incentive Stock Options under this Plan and
stock subject to incentive stock options under all other plans of the Company,
such options shall be treated as Nonqualified Stock Options. For this purpose,
the “Fair Market Value” of the stock subject to options shall be determined as
of the date the options were awarded. In reducing the number of options treated
as incentive stock options to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.

          (b) Option Period. Each Option and all rights thereunder shall expire
no later than 10 years after the Award Date.

          (c) Other Code Limits. Incentive Stock Options may only be granted to
Eligible Employees of the Corporation or a Subsidiary that satisfies the other
eligibility requirements of the Code. There shall be imposed in any Award
Agreement relating to Incentive Stock Options such other terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code.

     2.4 Limits on 10% Holders.

No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.

     2.5 Option Repricing/Cancellation and Regrant/Waiver of Restrictions.

Subject to Section 1.4 and Section 4.6 and the specific limitations on Awards
contained in this Plan, the Committee from time to time may authorize, generally
or in specific cases only, for the benefit of any Eligible Employee any
adjustment in the exercise or purchase price, the vesting schedule, the number
of shares subject to, the restrictions upon or the term of, an Award granted
under this Article by cancellation of an outstanding Award and a subsequent
regranting of an Award, by amendment, by substitution of an outstanding Award,
by waiver or by other legally valid means. Such amendment or other action may
result in, among other changes, an exercise or purchase price which is higher or
lower than the exercise or purchase price of the original or prior Award,
provide for a greater or lesser number of shares subject to the Award, or
provide for a longer or shorter vesting or exercise period; provided, however,
that, except for adjustments contemplated by Section 4.2, any such amendment
that results in the reduction of the exercise or purchase price below the
exercise price or purchase price of the original or prior Award shall be subject
to prior shareholder approval.

7



--------------------------------------------------------------------------------



 



     2.6 Effects of Termination of Employment; Termination of Subsidiary Status;
Discretionary Provisions.

          (a) Options — Resignation or Dismissal. If the Participant’s
employment by the Company terminates for any reason (the date of such
termination being referred to as the “Severance Date”) other than Retirement,
Total Disability or death, or for Cause (as determined in the discretion of the
Committee), the Participant shall have, unless otherwise provided in the Award
Agreement and subject to earlier termination pursuant to or as contemplated by
Section 1.6 or 4.2, three months after the Severance Date to exercise any Option
to the extent it shall have become exercisable on the Severance Date. In the
case of a termination for Cause, the Option shall terminate on the Severance
Date. In other cases, the Option, to the extent not exercisable on the Severance
Date, shall terminate.

          (b) Options — Death or Disability. If the Participant’s employment by
the Company terminates as a result of Total Disability or death, the
Participant, Participant’s Personal Representative or his or her Beneficiary, as
the case may be, shall have, unless otherwise provided in the Award Agreement
and subject to earlier termination pursuant to or as contemplated by Section 1.6
or 4.2, until 12 months after the Severance Date to exercise any Option to the
extent it shall have become exercisable by the Severance Date. Any Option to the
extent not exercisable on the Severance Date shall terminate.

          (c) Options — Retirement. If the Participant’s employment by the
Company terminates as a result of Retirement, the Participant, Participant’s
Personal Representative or his or her Beneficiary, as the case may be, shall
have, unless otherwise provided in the Award Agreement and subject to earlier
termination pursuant to or as contemplated by Section 1.6 or 4.2, until 12
months after the Severance Date to exercise any Option to the extent it shall
have become exercisable by the Severance Date. The Option, to the extent not
exercisable on the Severance Date, shall terminate.

          (d) Committee Discretion. Notwithstanding the foregoing provisions of
this Section 2.6, in the event of, or in anticipation of, a termination of
employment with the Company for any reason, other than discharge for Cause, the
Committee may, in its discretion, increase the portion of the Participant’s
Award available to the Participant, or Participant’s Beneficiary or Personal
Representative, as the case may be, or, subject to the provisions of
Section 1.6, extend the exercisability period upon such terms as the Committee
shall determine and expressly set forth in or by amendment to the Award
Agreement.

SECTION 3. RESTRICTED STOCK AWARDS.

     3.1 Grants.

The Committee may, in its discretion, grant one or more Restricted Stock Awards
to any Eligible Employee. Each Restricted Stock Award Agreement shall specify
the number of shares of Common Stock to be issued to the Participant, the date
of such issuance, the consideration for such shares (but not less than the
minimum lawful consideration under applicable state law) by the Participant, the
extent (if any) to which and the time (if ever) at which the Participant shall
be entitled to dividends, voting and other rights in respect of the shares prior
to vesting, and the restrictions (which may be based on performance criteria,
passage of time or other factors or any combination thereof) imposed on such
shares and the conditions of release or lapse of such restrictions. Such
restrictions shall not lapse earlier than six months after the Award Date,
except to the extent the Committee may otherwise provide. Stock certificates
evidencing shares of Restricted Stock pending the lapse of the restrictions
(“Restricted Shares”) shall bear a legend making appropriate reference to the
restrictions imposed hereunder and shall be held by the Corporation or by a
third party designated by the Committee until the restrictions on such shares
shall have lapsed and the shares shall have vested in accordance with the
provisions of the Award and Section 1.7. Upon issuance of the Restricted Stock
Award, the Participant may be required to provide such further assurance and
documents as the Committee may require to enforce the restrictions.

     3.2 Restrictions.

          (a) Pre-Vesting Restraints. Except as provided in Section 3.1 and 1.9,
restricted shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions on such shares have lapsed
and the shares have become vested.

8



--------------------------------------------------------------------------------



 



          (b) Dividend and Voting Rights. Unless otherwise provided in the
applicable Award Agreement, a Participant receiving a Restricted Stock Award
shall be entitled to cash dividend and voting rights for all shares issued even
though they are not vested, provided that such rights shall terminate
immediately as to any Restricted Shares which cease to be eligible for vesting.

          (c) Cash Payments. If the Participant shall have paid or received cash
(including any dividends) in connection with the Restricted Stock Award, the
Award Agreement shall specify whether and to what extent such cash shall be
returned (with or without an earnings factor) as to any restricted shares which
cease to be eligible for vesting.

     3.3 Return to the Corporation.

Unless the Committee otherwise expressly provides, Restricted Shares that remain
subject to restrictions at the time of termination of employment or are subject
to other conditions to vesting that have not been satisfied by the time
specified in the applicable Award Agreement shall not vest and shall be returned
to the Corporation in such manner and on such terms as the Committee shall
therein provide.

SECTION 4. OTHER PROVISIONS

     4.1 Rights of Eligible Employees, Participants and Beneficiaries.

          (a) Employment Status. Status as an Eligible Employee shall not be
construed as a commitment that any Award will be made under this Plan to an
Eligible Employee or to Eligible Employees generally.

          (b) No Employment Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any Award) shall confer upon any Eligible
Employee or Participant any right to continue in the employ or other service of
the Company, constitute any contract or agreement of employment or other service
or affect an employee’s status as an employee at will, nor shall interfere in
any way with the right of the Company to change a person’s compensation or other
benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section, however, is intended to adversely affect
any express independent right of such person under a separate employment or
service contract other than an Award Agreement.

          (c) Plan Not Funded. Awards payable under this Plan shall be payable
in shares or from the general assets of the Corporation, and (except as provided
in Section 1.4(c)) no special or separate reserve, fund or deposit shall be made
to assure payment of such Awards. No Participant, Beneficiary or other person
shall have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Company.

     4.2 Adjustments; Acceleration.

          (a) Adjustments. Upon or in contemplation of any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution (“spin-off”) in respect of the Common Stock (whether in the form of
securities or property); any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; or a sale of all or substantially all the assets of
the Corporation as an entirety (“asset sale”); then the Committee shall, in such
manner, to such extent (if any) and at such time as it deems appropriate and
equitable in the circumstances:

9



--------------------------------------------------------------------------------



 



     (i) proportionately adjust any or all of (a) the number and type of shares
of Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific maxima and numbers of shares set forth elsewhere
in this Plan), (b) the number, amount and type of shares of Common Stock (or
other securities or property) subject to any or all outstanding Awards, (c) the
grant, purchase, or exercise price of any or all outstanding Awards, (d) the
securities, cash or other property deliverable upon exercise of any outstanding
Awards, or (e) (subject to limitations under Section 4.10(c)) the performance
standards appropriate to any outstanding Awards, or

     (ii) make provision for a cash payment or for the assumption, substitution
or exchange of any or all outstanding share-based Awards or the cash, securities
or property deliverable to the holder of any or all outstanding share-based
Awards, based upon the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event.

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options, but without limitation on other methodologies, may base such
settlement solely upon the excess if any of the amount payable upon or in
respect of such event over the exercise or strike price of the Award.

In each case, with respect to Awards of Incentive Stock Options, no adjustment
shall be made in a manner that would cause the Plan to violate Section 422 or
424(a) of the Code or any successor provisions without the written consent of
holders materially adversely affected thereby.

In any of such events, the Committee may take such action prior to such event to
the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to shareholders
generally.

          (b) Possible Early Termination of Accelerated Awards. If any Option or
other right to acquire Common Stock under this Plan has been fully accelerated
as required or permitted by Section 4.2(c) but is not exercised prior to (1) a
dissolution of the Company, or (2) an event described in Section 4.2(a) that the
Company does not survive, or (3) the consummation of an event described in
Section 4.2(a) involving a Change of Control Event approved by the Board, such
Option or right shall terminate, subject to any provision that has been
expressly made by the Board or the Committee, through a plan of reorganization
or otherwise, for the survival, substitution, assumption, exchange or other
settlement of such Option or right.

          (c) Acceleration of Awards Upon Change in Control. Unless prior to a
Change in Control Event the Committee determines that, upon its occurrence,
benefits under any or all Awards shall not be accelerated or determines that
only certain or limited benefits under any or all Awards shall be accelerated
and the extent to which they shall be accelerated, and/or establishes a
different time in respect of such Event for such acceleration, then upon the
occurrence of a Change in Control Event:

     (i) each Option shall become immediately exercisable, and

     (ii) Restricted Stock shall immediately vest free of restrictions.

     Any discretion with respect to these events shall be limited to the extent
required by applicable accounting requirements in the case of a transaction
intended to be accounted for as a pooling of interests transaction.

     The Committee may override the limitations on acceleration in this
Section 4.2(c) by express provision in the Award Agreement and may accord any
Eligible Employee a right to refuse any acceleration, whether pursuant to the
Award Agreement or otherwise, in such circumstances as the Committee may
approve. Any acceleration of Awards shall comply with applicable legal
requirements and, if necessary to accomplish the purposes of the acceleration or
if the circumstances require, may be deemed by the Committee to occur (subject
to Section 4.2(d) a limited period of time not greater than 30 days before the
event. Without limiting the generality of the foregoing, the Committee may deem
an

10



--------------------------------------------------------------------------------



 



acceleration to occur immediately prior to the applicable event and/or reinstate
the original terms of an Award if an event giving rise to an acceleration does
not occur.

          (d) Possible Rescission of Acceleration. If the vesting of an Award
has been accelerated expressly in anticipation of an event or upon shareholder
approval of an event and the Committee or the Board later determines that the
event will not occur, the Committee may rescind the effect of the acceleration
as to any then outstanding and unexercised or otherwise unvested Awards.

          (e) Acceleration Upon Termination of Service Following a Change in
Control.

     (i) Termination After Change in Control. If any Participant’s employment is
terminated by the Company upon or within one year after a Change in Control
Event, and the termination is not the result of death, Total Disability,
Retirement or a termination for Cause, then, subject to the other provisions of
this Section 4.2 (including without limitation Section 4.2(b) and Section 4.4),
all outstanding Options and other Awards held by the Participant shall be deemed
fully vested immediately prior to the Severance Date, irrespective of the
vesting provisions of the Participant’s Award Agreement, unless the Award
Agreement specifies a different result in the case of a Change in Control Event.

     (ii) No Extension Beyond Expiration. Notwithstanding the foregoing, in no
event shall an Award be reinstated or extended beyond its final expiration date.

     4.3 Effect of Termination of Service on Awards.

          (a) General. The Committee shall establish the effect of a termination
of employment on the rights and benefits under each Award under this Plan and in
so doing may make distinctions based upon the cause of termination.

          (b) Events Not Deemed Terminations of Service. Unless Company policy
or the Committee otherwise provides, the employment relationship shall not be
considered terminated in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence authorized by the Company or the Committee;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
90 days. In the case of any Eligible Employee on an approved leave of absence,
continued vesting of the Award while on leave from the employ of the Company
shall be suspended, unless the Committee otherwise provides or applicable law
otherwise requires. In no event shall an Award be exercised after the expiration
of the term set forth in the Award Agreement.

          (c) Effect of Change of Subsidiary Status. For purposes of this Plan
and any Award, if an entity ceases to be a Subsidiary a termination of
employment shall be deemed to have occurred with respect to each Eligible
Employee in respect of the Subsidiary who does not continue as an Eligible
Employee in respect of another entity within the Company.

     4.4 Compliance with Laws.

     This Plan, the granting and vesting of Awards under this Plan, the offer,
issuance and delivery of shares of Common Stock, the acceptance of promissory
notes and/or the payment of money under this Plan or under Awards are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. In addition, any securities
delivered under this Plan may be subject to any special restrictions that the
Committee may require to preserve a pooling of interests under generally
accepted accounting principles. The person acquiring any securities under this
Plan will, if requested by the Company, provide such assurances and
representations to the Company as the Committee may deem necessary or desirable
to assure compliance with all applicable legal and accounting requirements.

11



--------------------------------------------------------------------------------



 



     4.5 Tax Matters.

          (a) Provision for Tax Withholding or Offset. Upon any exercise,
vesting, or payment of any Award or upon the disposition of shares of Common
Stock acquired pursuant to the exercise of an Incentive Stock Option prior to
satisfaction of the holding period requirements of Section 422 of the Code, the
Company shall have the right at its option to (i) require the Participant (or
Personal Representative or Beneficiary, as the case may be) to pay or provide
for payment of the minimum amount of any taxes which the Company may be required
to withhold with respect to such Award event or payment or (ii) deduct from any
amount payable in cash the minimum amount of any taxes which the Company may be
required to withhold with respect to such cash payment. In any case where a tax
is required to be withheld in connection with the delivery of shares of Common
Stock under this Plan, the Committee may in its sole discretion (subject to
Section 4.4) grant (either at the time of the Award or thereafter) to the
Participant the right to elect, pursuant to such rules and subject to such
conditions as the Committee may establish, to have the Corporation reduce the
number of shares to be delivered by (or otherwise reacquire) the appropriate
number of shares valued at their Fair Market Value, to satisfy such minimum
withholding obligation, determined in each case as of the trading day next
preceding the applicable date of exercise, vesting or payment. Shares in no
event shall be withheld in excess of the minimum number required for tax
withholding under these provisions.

     4.6 Plan Amendment, Termination and Suspension.

          (a) Board Authorization. The Board may, at any time, terminate or,
from time to time, amend, modify or suspend this Plan, in whole or in part. No
Awards may be granted during any suspension of this Plan or after termination of
this Plan, but the Committee shall retain jurisdiction as to Awards then
outstanding in accordance with the terms of this Plan.

          (b) Shareholder Approval. To the extent then required under
Sections 162, 422 or 424 of the Code or any other applicable law, or by the
provisions of Section 2.5 of the Plan, or deemed necessary or advisable by the
Board, any amendment to this Plan shall be subject to shareholder approval.

          (c) Amendments to Awards. Without limiting any other express authority
of the Committee under (but subject to) the express limits of this Plan, the
Committee by agreement or resolution may waive conditions of or limitations on
Awards to Participants that the Committee in the prior exercise of its
discretion has imposed, without the consent of a Participant, and (subject to
the requirements of Section 1.2(b)) may make other changes to the terms and
conditions of Awards that do not affect in any manner materially adverse to the
Participant, the Participant’s rights and benefits under an Award.

          (d) Limitations on Amendments to Plan and Awards. No amendment,
suspension or termination of this Plan or change of or affecting any outstanding
Award shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Company under any Award granted under this Plan prior to
the effective date of such change. Changes contemplated by Section 4.2 shall not
be deemed to constitute changes or amendments for purposes of this Section 4.6.

     4.7 Privileges of Stock Ownership.

     Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant. No adjustment will be made for dividends or other rights as a
shareholder for which a record date is prior to such date of delivery.

     4.8 Effective Date of the Plan.

     This Plan is effective as of January 27, 2000 the date of approval by the
Board. The Plan shall be submitted for and subject to shareholder approval.

12



--------------------------------------------------------------------------------



 



     4.9 Term of the Plan.

     No Award will be granted under this Plan after January 26, 2010 (the
“termination date”). Unless otherwise expressly provided in this Plan or in an
applicable Award Agreement, any Award granted prior to the termination date may
extend beyond such date, and all authority of the Committee with respect to
Awards hereunder, including the authority to amend an Award, shall continue
during any suspension of this Plan and in respect of Awards outstanding on the
termination date.

     4.10 Governing Law/Construction/Severability.

          (a) Choice of Law. This Plan, the Awards, all documents evidencing
Awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of California.

          (b) Severability. If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

          (c) Plan Construction.

     (i) Rule 16b-3. It is the intent of the Corporation that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
satisfies the applicable requirements for exemptions under Rule 16b-3. The
exemption will not be available if the authorization of actions by any Committee
of the Board with respect to such Awards does not satisfy the applicable
conditions of Rule 16b-3. Notwithstanding the foregoing, the Corporation shall
have no liability to any Participant for Section 16 consequences of Awards or
events under Awards.

     (ii) Section 162(m). It is the further intent of the Company that (to the
extent the Company or Awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code), Options granted
with an exercise or base price not less than Fair Market Value on the date of
grant will qualify as performance-based compensation or otherwise be exempt from
deductibility limitations under Section 162(m) of the Code, to the extent that
the authorization of the Award (or the payment thereof, as the case may be)
satisfies any applicable administrative requirements thereof.

     4.11 Captions.

     Captions and headings are given to the sections and subsections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

     4.12 Stock-Based Awards in Substitution for Stock Options or Awards Granted
by Other Corporation.

     Awards may be granted to Eligible Employees under this Plan in substitution
for employee stock options, stock appreciation rights, restricted stock or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Employees in respect of the Company, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Company, directly or indirectly,
or all or a substantial part of the stock or assets of the employing entity.

13



--------------------------------------------------------------------------------



 



     4.13 Non-Exclusivity of Plan.

     Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under any other plan or authority.

     4.14 No Corporate Action Restriction.

     The existence of the Plan, the Award Agreements and the Awards granted
hereunder shall not limit, affect or restrict in any way the right or power of
the Board or the shareholders of the Corporation to make or authorize: (a) any
adjustment, recapitalization, reorganization or other change in the
Corporation’s or any Subsidiary’s capital structure or its business, (b) any
merger, amalgamation, consolidation or change in the ownership of the
Corporation or any subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the Corporation’s or
any Subsidiary’s capital stock or the rights thereof, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the Corporation or any Subsidiary’s assets or business, or
(f) any other corporate act or proceeding by the Corporation or any Subsidiary.
No participant, beneficiary or any other person shall have any claim under any
Award or Award Agreement against any member of the Board or the Committee, or
the Corporation or any employees, officers or agents of the Corporation or any
Subsidiary, as a result of any such action.

     4.15 Other Company Benefit and Compensation Program.

     Payments and other benefits received by a Participant under an Award made
pursuant to this Plan shall not be deemed a part of a Participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board expressly otherwise provides
or authorizes in writing. Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Company or the
Subsidiaries.

SECTION 5. DEFINITIONS.

     5.1 Definitions.

          “Award” means an award of any Option or Restricted Stock, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

          “Award Agreement” means any writing setting forth the terms of an
Award that has been authorized by the Committee.

          “Award Date” means the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award.

          “Award Period” means the period beginning on an Award Date and ending
on the expiration date of such Award.

          “Beneficiary” means the person, persons, trust or trusts designated by
a Participant or, in the absence of a designation, entitled by will or the laws
of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan in the event of a Participant’s death, and shall
mean the Participant’s executor or administrator if no other Beneficiary is
designated and able to act under the circumstances.

          “Board” means the Board of Directors of the Corporation.

          “Cause” with respect to a Participant means (unless otherwise
expressly provided in the applicable Award Agreement or another applicable
contract with the Participant) a termination of employment based upon a finding
by the Company, acting in good faith and based on its reasonable belief at the
time, that the Participant:

14



--------------------------------------------------------------------------------



 



     has failed to render services to the Company where such failure amounts to
gross negligence or misconduct of the Participant’s responsibility and duties;
or

     has committed an act of fraud or been dishonest against the Company or any
affiliate of the Company; or

     has been convicted of a felony or other crime involving moral turpitude.

A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company first delivers written notice to the Participant of a finding of
termination for Cause.

          “Change in Control Event” means any of the following events

     the dissolution or liquidation of either the Company, unless its business
is continued by another entity in which holders of the Company’s voting
securities immediately before the event own, either directly or indirectly, more
than 50% of the continuing entity’s voting securities immediately after the
event;

     any sale, lease, exchange or other transfer (in one or a series of
transactions) of all or substantially all of the assets of either the Company,
unless its business is continued by another entity in which holders of the
Company’s voting securities immediately before the event own, either directly or
indirectly, more than 50% of the continuing entity’s voting securities
immediately after the event;

     any reorganization or merger of the Company, unless the holders of the
Company’s voting securities immediately before the event own, either directly or
indirectly, more than 50% of the continuing or surviving entity’s voting
securities immediately after the event;

     an acquisition by any person, entity or group acting in concert of more
than 50% of the voting securities of the Company, unless the holders of the
Company’s voting securities immediately before the event own, either directly or
indirectly, more than 50% of the acquirer’s voting securities immediately after
the acquisition; or

     a change of one-half or more of the members of the Board of Directors of
the Company within a twelve-month period, unless the election or nomination for
election by shareholders of new directors within such period constituting a
majority of the applicable Board was approved by the vote of at least two-thirds
of the directors then still in office who were in office at the beginning of the
twelve-month period.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

          “Commission” means the Securities and Exchange Commission.

          “Committee” means the Board or one or more committees appointed by the
Board to administer all or certain aspects of this Plan, each committee to be
comprised solely of one or more directors or such number as may be required
under applicable law.

          “Common Stock” means the Common Stock of the Corporation and such
other securities or property as may become the subject of Awards, or become
subject to Awards, pursuant to an adjustment made under Section 4.2 of this
Plan.

          “Company” means, collectively, the Corporation and its Subsidiaries.

          “Corporation” means American States Water Company, a California
corporation, and its successors.

15



--------------------------------------------------------------------------------



 



          “Eligible Employee” means an officer (whether or not a director) or
key employee of the Company, including participants in the American States Water
Company Annual Incentive Plan.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

          “Fair Market Value” on any date means (1) if the stock is listed or
admitted to trade on a national securities exchange, the closing price of the
stock on the Composite Tape, as published in the Western Edition of The Wall
Street Journal, of the principal national securities exchange on which the stock
is so listed or admitted to trade, on such date, or, if there is no trading of
the stock on such date, then the closing price of the stock as quoted on such
Composite Tape on the next preceding date on which there was trading in such
shares; (2) if the stock is not listed or admitted to trade on a national
securities exchange, the last price for the stock on such date, as furnished by
the National Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ
National Market Reporting System or a similar organization if the NASD is no
longer reporting such information; (3) if the stock is not listed or admitted to
trade on a national securities exchange and is not reported on the National
Market Reporting System, the mean between the bid and asked price for the stock
on such date, as furnished by the NASD or a similar organization; or (4) if the
stock is not listed or admitted to trade on a national securities exchange, is
not reported on the National Market Reporting System and if bid and asked prices
for the stock are not furnished by the NASD or a similar organization, the value
as established by the Committee at such time for purposes of this Plan.

          “Incentive Stock Option” means an Option which is intended, as
evidenced by its designation, as an incentive stock option within the meaning of
Section 422 of the Code, the award of which contains such provisions (including
but not limited to the receipt of shareholder approval of this Plan, if the
Award is made prior to such approval) and is made under such circumstances and
to such persons as may be necessary to comply with that section.

          “Nonqualified Stock Option” means an Option that is designated as a
Nonqualified Stock Option and shall include any Option intended as an Incentive
Stock Option that fails to meet the applicable legal requirements thereof. Any
Option granted hereunder that is not designated as an incentive stock option
shall be deemed to be designated a nonqualified stock option under this Plan and
not an incentive stock option under the Code.

          “Option” means an option to purchase Common Stock granted under this
Plan. The Committee shall designate any Option granted to an Eligible Employee
as a Nonqualified Stock Option or an Incentive Stock Option.

          “Participant” means an Eligible Employee who has been granted an Award
under this Plan.

          “Personal Representative” means the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

          “Plan” means this 2000 Stock Incentive Plan, as it may be amended from
time to time.

          “QDRO” means a qualified domestic relations order.

          “Restricted Shares” or “Restricted Stock” means shares of Common Stock
awarded to a Participant under this Plan, subject to payment of such
consideration, if any, and such conditions on vesting (which may include, among
others, the passage of time, specified performance objectives or other factors)
and such transfer and other restrictions as are established in or pursuant to
this Plan and the related Award Agreement, for so long as such shares remain
unvested under the terms of the applicable Award Agreement.

          “Retirement” means retirement from active service as an employee or
officer of the Company on or after attaining age 65.

16



--------------------------------------------------------------------------------



 



          “Rule 16b-3” means Rule 16b-3 as promulgated by the Commission
pursuant to the Exchange Act, as amended from time to time.

          “Section 16 Person” means a person subject to Section 16(a) of the
Exchange Act.

          “Securities Act” means the Securities Act of 1933, as amended from
time to time.

          “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

          “Total Disability” means a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

17